This is an appeal from an interlocutory order appointing a receiver.
On April 13, 1907, Mrs. Minnie Mork filed suit in the District Court of Dallas County against the Redwater Lumber Company, a private corporation of Bowie County, to recover on a promissory note for $7500 and claiming a verbal mortgage as a second lien upon the property of said company, and praying for a receiver. At the same time, on April 13, 1907, V. E. Buron filed suit in the District Court of Dallas County against the Northeast Texas Railway Company, a corporation, the principal office and place of business of which is in Bowie County, Texas, seeking to recover the sum of $900 for salary as general manager and praying for a receiver. Both suits were brought for the benefit of all creditors who wished to join.
On the same day, April 13, 1907, Hon. E. B. Muse, Judge of 44th District, appointed W. J. Moroney and H. Munz joint receivers of the properties of both corporations.
On April 15, 1907, G. Munz, president of both corporations, appeared and entered a waiver of service as to both corporations. An order was entered appointing the same parties joint receivers with same powers as before. On April 18, 1907, an order was made consolidating the Buron case with the Mork case.
On May 10, Ripy et al. presented a motion in vacation to vacate *Page 314 
the receivership, alleging that they held a lien on the property of the Redwater Lumber Company to secure their claim, which amounts to $70,000. Various grounds were alleged for the vacation of the receivership.
On May 18 Barb. C. Barrier filed his plea of intervention setting up a judgment for $2691.65 against the Redwater Lumber Company in the District Court of Bowie County, dated October 19, 1905, and foreclosing a mortgage on and ordering to be sold 65 mules and horses, of which the receiver had taken possession.
On May 21 Mork and Buron amended their petitions, repeating in substance the allegations in original petitions, and further that the Redwater Lumber Company and the Railway Company had on May 10, 1901, forfeited their corporate rights to do business in Texas by failure to pay their franchise tax, and made G. Munz, Harry Munz and Herman Munzesheimer, who constituted their board of directors, parties.
On same last named day Harry Munz filed his resignation as one of the receivers, which was accepted, and the court appointed W. J. Moroney as the sole receiver of said property.
The directors of both companies entered their appearance without objection.
On May 30 the Ripys filed a supplemental motion to dissolve the receivership, alleging that the orders of May 10 were made without notice to them, questioning the sufficiency of the amended petition and that said corporations were at leastde facto corporations.
On same day, May 30, B. C. Barrier filed his first supplemental petition and motion to vacate the appointment of receiver, which was his first objection to the receivership. On same day, May 30, numerous creditors intervened in opposition to the motion to vacate the receivership.
On May 31 there was a hearing in open court and the motions to vacate the receivership and set aside the consolidation of the two cases were overruled. Barrier and the Ripys excepted and gave notice of appeal.
A motion was made to dismiss this appeal, which on a former day of this term was overruled, Justice Talbot dissenting. The ground made for dismissal was that the transcript was not filed within twenty days after the appointment of the receivers. The appointment was first made by the district judge on April 13, 1907, the order including two, Harry Munz and W. J. Morohey, as receivers to act jointly. On May 21, 1907, Harry Munz's resignation was accepted and the court then entered another order appointing W. J. Moroney sole receiver, with the sole power to perform the functions of receiver. The order appointing W. J. Moroney as sole receiver was a distinct and separate order from the first order appointing the joint receivers, and within twenty days from the making of the last order the transcript was filed in this court. This, in the opinion of the majority of this court, brought the order appointing a receiver to this court for review. This appeal is similar in principle to the case of Luck v. Hopkins, 92 Tex. 426
[92 Tex. 426], where the Supreme Court held that a writ of error sued out from a judgment *Page 315 
entered reforming a judgment within twelve months from the date of reformation, was in time, though the original judgment was rendered more than twelve months before the writ of error was sued out. The court said: "It does not matter that the judgment last entered was similar to or in fact the same as the first judgment, for the reason that the first judgment no longer existed after that of July 9 was rendered by the court." So in this case the first order appointed two receivers. After this, that order was changed and one receiver was appointed. The last order did away with the first. The first order no longer existed, and the last one was the order to which Moroney had to look for his authority to act.
On the merits of the controversy the question is raised that the District Court of Dallas County had no jurisdiction to appoint a receiver of the property of the Redwater Lumber Company, because the principal office of said corporation was in Bowie County. This question is one of venue. The right of having a receiver appointed for the property of a corporation in the county where the principal office of the corporation is located can be waived. The original petition, on which the court took jurisdiction of this case, alleged that the note on which suit was instituted, by its terms, was payable at Dallas. This gave the District Court of Dallas County jurisdiction of the subject matter, and the appointment of a receiver being ancillary to the main action, the court had jurisdiction to make the appointment. Wills Point Mercantile Co. v. Southern R.I. Plow Co., 71 S.W. Rep., 292. But the allegation in the amended petition omits to aver that the note was payable at Dallas, which omission the attorneys for the plaintiffs say was inadvertently made. This ground of want of jurisdiction was made in the court below by exception, but it seems no action therein was taken by the court. It appears from the record that the officers and directors of the corporations waived the issuance of service and appeared in the case, which settles the question of venue.
The objection to the consolidation of the two cases is not a matter that calls for a ruling from us in this proceeding. This is an appeal from an interlocutory order appointing a receiver in the Redwater Lumber Company proceeding, and to that only will we direct our attention.
Error is urged in the appointment of the receiver without notice. If this would annul the appointment in any case, the error has been cured by the appearance of the corporation directors before the second order of the court, by which W. J. Moroney was made sole receiver. We do not understand that when a receiver is applied for all creditors have to receive notice of such application. Where notice is mentioned, unless otherwise specified, it applies only to the defendant in the action and an appearance by the defendant without objection to the appointment is conclusive as to creditors, unless there is collusion or fraud in such appearance. There is no proof of any such fraud or collusion in this case as would justify us in holding the appointment invalid on that ground.
Was the appointment warranted under the allegations of the petition? We think there is no question that the allegations as to the *Page 316 
railway company are fully sufficient to show that it was insolvent, and that it has a statutory cause for the appointment of a receiver. We think the allegations of the petition as to the Lumber Company show that it was in imminent danger of insolvency. It is true, the petition alleges that if the full value of the assets of the Lumber Company could be realized therefrom they would exceed the liabilities considerably, but existing conditions of said assets make it probable that without the aid of a receiver they would be dissipated and nonsecured creditors left unpaid. It alleges, among other things, that said corporation was chartered to manufacture lumber, that its assets are covered by first mortgages and there is a large unsecured indebtedness. "That all, or practically all of said indebtedness is now past due, and if any of the same is not yet due, it will all soon become due; that said ostensible corporation has practically no cash resources and no assets which can be readily converted into cash to meet said debts; that practically all of said assets are pledged or mortgaged to different creditors who are threatening foreclosure or who were threatening foreclosure at the time receivers were appointed herein; that sundry judgments have been rendered against said ostensible corporation upon which execution sales are threatened and there are no means of preventing the same except through a receivership; that a large amount of taxes is in default and that unless protected by a receivership, it is reasonably certain that the assets of said ostensible corporation will be speedily dissipated and sacrificed and that plaintiff's debt will be lost. That a recent fire has so damaged said saw mill that it can not be operated; that said lumber company has neither money nor credit through this to make the necessary repairs; that as a result its income has been practically suspended; that until receivers were appointed herein great expenses were constantly accruing in caring for said mules and protecting said other properties; that unless said logs are speedily converted into lumber or sold, they will decay and become a total loss; that for want of necessary means to give the plant proper attention, it is rapidly depreciating in value; that it is in serious danger of further loss by fire and said lumber company is not able to protect its property by any insurance; that under existing circumstances but for a receivership, insurance could not be obtained, if at all, except at very high rates which would merely add to the liabilities without increasing the assets, and that by reason of the premises, it is utterly impossible to protect the interest of plaintiff and all other parties except through a receivership." These allegations warranted the action of the court in appointing a receiver.
But there is another ground prescribed by the statute, set forth in the petition, which we think unquestionably warranted the court in its action in placing the property in a receiver's hands, which is that both corporations had forfeited their corporate rights by the failure to pay their franchise tax. Rev. Stats., art. 1465. The forfeiture of corporate rights being designated by the statute a ground for a receiver is conclusive on this question.
Barrier claims that in October, 1905, he obtained a judgment against the Redwater Lumber Company, establishing and foreclosing *Page 317 
a lien on 65 head of mules and horses and ordering said property sold, and that on April 13, 1907, an order of sale was issued on said judgment from the District Court of Bowie County. That said mules and horses are included in the order empowering the receiver to take possession, and charges the action of the court in this respect is wrong and that the receivership to the extent of said mules and horses should be vacated.
The mules and horses constituted but a small portion of the lumber company's assets, and Barrier's judgment lien would not be sufficient to prevent the appointment of a receiver of the estate. But should the court have excluded said mules and horses from the receivership? It appears that about eighteen months had expired from the rendition of said judgment until the order of sale was issued on April 13, 1907. The order of sale appeared on its face to be an original, and if so, the said judgment was dormant, and being so the execution thereof was subject to be injoined, though the sale would not be absolutely void, but voidable, and the property was not liable to sell for its value by reason thereof. During the delay in the execution of the judgment the mules and horses had not been actually seized, but remained in the possession of the corporation. While this condition existed they were liable to the claims of other creditors, subject to the rights of Barrier. The value of the mules and horses exceeds the amount of the judgment and the excess should be administered for the best interest of the estate. Of course, the rights of Barrier should be protected, which will be done accordingly, as the nature of the case demands, and this can be done under the receivership.
Believing the appointment of a receiver was proper, the judgment is affirmed.
Affirmed.